Case 2:20-cv-03413-KSH-CLW Document 20 Filed 10/21/20 Page 1 of 2 PageID: 217



                                            Ras J. Baraka
 Newark                                     Mayor




 Department of Law                         Kenyatta Stewart
                                           Corporation Counsel

 920 Broad Street                          Gary S. Lipshutz
 Newark NJ 07102                           Assistant Corporation Counsel
 973-733-3880                              Direct Dial (973) 733-5945
 Fax 973 733-5394                          lipshutzg@ci.newark.nj.us



                                             October 21, 2020

Via Electronic Filing
Hon. Katharine S. Hayden, U.S.D.J.
United States District Court
District of New Jersey
U.S. Post Office and Court House
Newark, New Jersey 07102

        Re:         Fletcher v. City of Newark et al.
                    Docket No. 20-cv-3413 (KSH-CLW)

Dear Judge Hayden:

        I represent the defendant, City of Newark, in this matter. The City of Newark has
filed a motion to dismiss.

      I write to Your Honor in response to Mr. Rakofsky’s somewhat puzzling letter dated
October 20, 2020 (D.E. 19). I hope to clear up any confusion.

        In that letter, Mr. Rakofsky recounts an October 13, 2020 telephone conversation
he had with Azeem Chaudry, Esq., one of the other Assistants Corporation Counsel in
the Litigation Section for the City. Apparently, Mr. Rakofsky interpreted that conversation
as a “confirmation” by Mr. Chaudry that the City of Elizabeth in fact has an ownership
interest in the Newark Liberty International Airport.

       I have discussed the matter with Mr. Chaudry. As explained to me, Mr. Chaudry
merely told Mr. Rakofsky that the City of Elizabeth may have an ownership interest. Mr.
Chaudry does not know that for a fact. Mr. Chaudry also shared the attached text
exchange with Mr. Rakofsky, also on October 13, 2020, and directly after the
aforementioned telephone conversation, in which Mr. Rakofsky asked Mr. Chaudry to
“confirm” that the City of Elizabeth owns the Airport, to which Mr. Chaudry responded that
he “can’t confirm that.”
Case 2:20-cv-03413-KSH-CLW Document 20 Filed 10/21/20 Page 2 of 2 PageID: 218

Re:     Fletcher v. City of Newark et al.
        Docket No. 20-cv-3413 (KSH-CLW)
        October 21, 2020
        Page - 2 –

        Perhaps Mr. Rakofsky misinterpreted Mr. Chaudry. I, of course, was not part of
that telephone conversation, however, the text exchange I have attached does not really
support what Mr. Rakofsky is presently representing to Your Honor.

      In any event, Mr. Chaudry’s purported knowledge of who owns or who does not
own the Airport seems entirely irrelevant to me. The City of Newark has, of course,
admitted that it does, in fact, own a portion of the Airport, but its ownership simply has no
bearing on the issues raised in this litigation, as recounted in the City of Newark’s motion.

         The City of Newark has no objection to any opposition that Mr. Rakofsky may seek
to file in response to the City of Elizabeth’s motion. But to the point, Mr. Chaudry is not a
fact witness and whatever his knowledge is on this point, it is entirely immaterial.

        Thank you.

                                          Respectfully,

                                          Kenyatta Stewart,
                                          Corporation Counsel

                                          By: /s/ Gary S. Lipshutz
                                           Gary S. Lipshutz
                                           Assistant Corporation Counsel
/GSL
Encl.
